Citation Nr: 1758830	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a digestive tract disability (claimed as a stomach disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 2003.  She also had a period of active duty for training from March to July 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2015, when the issue now remaining on appeal was remanded for additional development (with other issues on appeal at that time resolved with determinations in a final decision).  The May 2015 Board decision also remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  However, during the processing of the remand, an April 2016 RO rating decision granted a TDIU, resolving that claim with a complete grant of the benefit sought.  Accordingly, the only issue remaining in appellate status at this time is entitlement to service connection for a digestive tract disability (claimed as a stomach disability).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative for symptoms or diagnoses of stomach or digestive tract disability aside from a uncomplicated acute appendicitis resolved by appendectomy in 1999 (not during a period of active service); the earliest evidence of the Veteran's currently diagnosed hiatal hernia with GERD is several years after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a current stomach / digestive tract disability causally related to, or aggravated by, active service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a stomach / digestive tract disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that her digestive tract disability (claimed as a stomach disability) was caused or aggravated by the medication used to treat her service-connected knee disability.  It is not in dispute that the Veteran has a current diagnosis of a digestive tract disability (hiatal hernia with GERD), as confirmed in the VA medical examination reports discussed below.

The Veteran's STRs document that the appellant had her appendix removed in August 1999 (not during a period of active service), but otherwise do not indicate any in-service onset of a stomach or digestive tract disability.  A June 2004 medical examination report shows no pertinent diagnosis, symptom complaint, or abnormality suggestive of onset of any stomach or digestive tract disability.  The Veteran's responses on a June 2004 medical history questionnaire refer to a past emergency room visit for "upset stomach," mentioned in a list of issues together with "appendix."  The Veteran's information in that response does not identify any timing or other detail of the "upset stomach," and does not indicate that any pertinent stomach disability had onset during service.  The Veteran does not currently contend that she experienced onset of her current stomach / digestive tract complaints during service, but rather argues that she has developed such disability as a result of taking medication to treat symptoms of her service-connected knee disability.  The Veteran's contentions are explained in her June 2013 written statement, the February 2015 brief submitted by her representative, and in her statements reflected in the August 2009 and February 2016 VA examination reports.  An August 2009 VA examination report shows that the Veteran described her history of indigestion as beginning "6-7 months" prior to the examination, or early 2009 (and several years after separation from military service).

The Board finds that the evidence of record, including the Veteran's own testimony and contentions, does not indicate that the Veteran had onset of the claimed stomach / digestive tract disability during military service.  The Board now turns to consideration of the theory of entitlement to service connection for the claimed stomach / digestive tract disability as secondary to medications used to treat her service-connected knee disability.

The August 2009 VA examination report discusses the details of the Veteran's symptoms, her pertinent medical history, and clinical findings to conclude: "The veteran's upper GI shows a hiatal hernia and moderate esophageal reflux which is the basis of her symptoms.  Reflux is not caused by nonsteroidal medications which she is on for the knee."  The VA examiner further explains that because "[s]he has no evidence of esophagitis or gastritis or ulcer disease on the basis of the upper GI," the VA examiner found that "it is not felt that the symptoms are related to her medications for her service-connected knee condition."  Rather, the VA examiner explained that the Veteran's pertinent symptoms are "secondary to the hiatal hernia, with subsequent reflux."  The August 2009 VA examination report did not otherwise distinctly address whether the pertinent medication may have aggravated the stomach / digestive tract disability, and the Board's May 2015 remand directed that a new medical opinion be developed.

The resulting February 2016 VA examination report discusses the details of the Veteran's pertinent medical history and clinical findings.  The February 2016 VA examiner notes the 1999 appendectomy and indicates that it resolved the acute appendicitis at that time without complication.  The February 2016 VA examiner explains that the Veteran's current symptoms are due to "GERD/hiatal hernia," and notes that the additional diagnosis of "duodenal diverticulum" is "not a cause of symptoms" and is an "incidental finding" that is either congenital or arose at an undeterminable time: "There is no way to know when it might have been acquired if it was not congenital."  The Board notes that no contention or evidence in this case suggests that the asymptomatic "duodenal diverticulum" is a disability related to service or to service-connected disability.

The February 2016 VA examination report explains that the symptomatic "GERD/hiatal hernia are esophageal conditions, and there is no evidence in STRs of these issues....  Veteran's GERD is most likely related to weight issues/unknown cause."  The VA examiner notes that "GERD is not specifically related to NSAID side effects [such as those associated with the medication for the Veteran's knee disability] as those are specific to stomach lining effects."  The VA examiner considered whether the Veteran's symptoms may indicate any additional pathology that may be associated with the pertinent medications, but explained that the "Veteran's episodes of postprandial loose stools, and right upper quadrant spasm-type pain, would not be ... typical for gastritis (stomach is left upper quadrant)."  The VA examiner found that the "Veteran needs to have work-up for gallbladder (right upper quadrant) disease for these symptoms," but significantly notes that regardless of the results of such an examination "[a]ny gallbladder issues found would not be related to NSAID use; gallbladder issues are associated with diet choices and/or unknown cause, and not uncommon now in general population."  The VA examiner further pertinently explains that "since Veteran's clinical symptoms are not in stomach (gastric) area, but on the other side, it is my medical opinion that it is less likely as not (less than 50/50 probability) that the Veteran has other gastritis, such as any that would be NSAID-induced."  The VA examiner further notes that "no evidence of gastritis has been found on either 2009 or 2/2016 upper GI series."

The February 2016 VA examiner concludes: "It is my medical opinion that it is less likely as not (less than 50/50 probability) that the Veteran has a current stomach condition that can be linked to (either as cause or aggravating factor) her use of NSAIDs for a service-connected knee condition."  Read in context of the complete discussion presented by the VA examiner in this report, the Board finds that it is clear that the VA examiner used the word "stomach" here in a manner reflecting the Veteran's use of the word in her claim, encompassing the entirety of her digestive tract complaints under various diagnoses.  The Board notes that the VA examiner clearly explained that the Veteran's GERD and hiatal hernia were not affected by the NSAID medications, because the pertinent NSAID side-effects "are specific to stomach lining effects" and the GERD and hiatal hernia are not located in the stomach.

Additional reference to the Veteran's digestive tract health are presented in other evidence of record, including medical reports.  The additional evidence of record does not present findings concerning the Veteran's stomach / digestive tract disabilities that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.

The Board finds that service connection for a stomach / digestive tract disability is not warranted.  Although the Veteran is competent to state that she experiences pertinent stomach / digestive tract symptoms, neither her testimony nor the contemporaneous evidence indicates in-service onset of her current stomach / digestive tract disabilities.  Neither does the evidence support a finding of a stomach / digestive tract disability proximately following military service.  The earliest clinical evidence of a stomach / digestive tract disability is not until several years after separation from service; the Veteran reported during the August 2009 VA examination that the symptoms began in 2009.  The period of several years between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the February 2016 VA examination report specifically notes that the Veteran had an "uncomplicated acute appendicitis in 1999," with no diagnostic findings otherwise suggesting any chronic complications associated with that past event; the evidence indicates that the Veteran's 1999 appendicitis has no link to any current claimed disability pertinent to this appeal.

Moreover, the competent credible evidence does not reflect that it is as likely as not that the Veteran has a stomach / digestive tract disability casually related to, or aggravated by, a service-connected disability.  There are only two competent medical opinions addressing this medical question, and neither supports the Veteran's claim.  Neither the August 2009 nor the February 2016 VA medical opinions finds an etiological link between the Veteran's diagnosed stomach / digestive tract disabilities and the medication prescribed to treat her service-connected knee disability.  The February 2016 VA medical opinion provides adequate clarity that the medical is unlikely to have either caused or aggravated the Veteran's claimed stomach / digestive tract disability.  The Board finds the February 2016 VA medical opinion to be highly probative on this matter because it is presented by a competent medical expert informed by review of the record, informed by direct interview and examination of the Veteran, and presenting an explanation of an analytical rationale.  Because the February 2016 VA medical opinion is uncontradicted by any comparably probative competent evidence of record, the Board finds it to be persuasive.

The Veteran has not been shown to have the experience, training, or education necessary to provide an etiology opinion as to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case.  In light of the education and training necessary to make a finding with regard to the complexities of the stomach and digestive tract as well as the complex interactions between particular medications and stomach / digestive tract health, the Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In summary, the most probative evidence does not support a finding that it is as likely as not that the Veteran has a stomach / digestive tract disability causally related to, or aggravated by, service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a digestive tract disability (claimed as a stomach disability) is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


